          Case 1:20-cv-04411-PGG Document 35 Filed 09/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TRACY JONES, on behalf of her minor son
M.J.,

                                 Plaintiff,                             ORDER
                     -against-
                                                                  20 Civ. 4411 (PGG)
CITY OF NEW YORK and JOHN DOE
EMPLOYEE OF THE ADMINISTRATION
FOR CHILDREN’S SERVICES,

                                 Defendants.

PAUL G. GARDEPHE, U.S.D.J.:

               The Court will conduct another telephone conference in this matter on September

23, 2021 at 10:00 a.m.1 The purpose of the conference is to discuss Plaintiff’s counsel’s motion

to withdraw. (Dkt. No. 32) Opposing counsel need not appear on the September 23, 2021 call.

Plaintiff and Plaintiff’s counsel must be on the call.

               Plaintiff’s counsel will mail a copy of this Order to Plaintiff.

Dated: New York, New York
       September 16, 2021




1
  Plaintiff’s counsel and Plaintiff are directed to dial 888-363-4749 to participate, and to enter the
access code 6212642. The Court is holding multiple telephone conferences on that date, and the
parties should call in at the scheduled time and wait on the line for this case to be called. At that
time, the Court will un-mute their lines. Two days before the conference, Plaintiff’s counsel must
email Michael_Ruocco@nysd.uscourts.gov and GardepheNYSDChambers@nysd.uscourts.gov with
the phone numbers that Plaintiff’s counsel and Plaintiff will be using to dial into the conference so
that the Court knows which numbers to un-mute. The email should include the case name and case
number in the subject line.
